Citation Nr: 1416480	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-34 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an October 2009 decision of the Board of Veterans' Appeals (Board) that upheld a rating action severing service connection for lateral epicondylitis, right elbow.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from November 1984 to December 2004.  

This matter comes before the Board of Veterans' Appeals in response to an April 2010 request that was interpreted as a motion for review and revision on the basis of clear and unmistakable error following an October 2009 Board decision.  


FINDINGS OF FACT

1.  In an October 2009 decision, the Board upheld a rating action from March 2007 severing service connection for lateral epicondylitis, right elbow.  

2.  The Veteran's April 2010 motion is unsigned, and has failed to clearly and specifically set forth any alleged errors of fact or law in the October 2009 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The criteria for the revision of the Board's October 2009 decision, which upheld a rating action from March 2007 severing service connection for lateral epicondylitis, right elbow on the grounds of CUE, have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has the authority to revise a prior Board decision on the grounds of CUE. 38 U.S.C.A. § 7111.  A claim requesting review under this statute may be filed at any time after the underlying decision is made.

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended. 38 C.F.R. § 3.105(a) (2013).

A determination that a prior decision involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) changed diagnosis, a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) duty to assist, VA's failure to fulfill the duty to assist; and (3) evaluation of evidence, a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

It is important for the Veteran to understand that CUE is a very specific and rare kind of error. It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, by its very nature, clear and unmistakable.  38 C.F.R. § 20.1403(a).

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.
A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates. If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions, which fail to comply with these requirements, shall be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirements. 38 C.F.R. § 20.1404(b).  Motions, which fail to comply with these requirements, shall be dismissed without prejudice to refilling.  Disabled American Veterans v. Gober, 234 F.3d 682  (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

In April 2010, the Veteran filed a motion alleging CUE in an October 2009 Board decision.  He essentially argues that the Board failed to apply the reasonable doubt doctrine to his claim and that the Board failed to consider evidence from Dr. G, a private doctor at SMC a private medical facility.  

Initially, the Board would like to note that the motion is unsigned which violates 38 C.F.R. § 20.1404 (a), which states that the motion must be in writing, and must be signed by the moving party or that party's representative.  Motions, which fail to comply with the requirements set forth, shall be dismissed without prejudice to refiling.  On this basis alone the claim must be denied.

In any event, secondly, the Veteran claims that the Board failed to apply the reasonable doubt doctrine to his claim in the October 2009 decision.  Specifically, the Veteran alleges that the Board did not take into consideration medical treatment notes from Dr. G. that specifically discuss evidence that Dr. G was treating the Veteran while in service.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  In that respect, the Veteran's argument that the relevant treatment records were not considered is unfounded.  The October 2009 Board decision does specifically address the medical treatment notes from Dr.G., and discusses them at length and explicitly discusses treatment notes from April 2004, May 2004, October 2004, August 2005 and November 2005 and applied it the claim.  See October 2009 Board Decision at 12.  

Further, the Board would like to note that examples of situations that are not CUE include evaluation of evidence: a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Therefore, not only did the Board take into consideration the evidence that the Veteran asserts was missing from the Board's analysis, the law states that there can be no CUE on the evaluation of the evidence.  See 38 C.F.R. § 20.1403(d); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (finding that allegations that a previous adjudication had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE).

For these reasons, the current motion for revision or reversal of the Board's October 2009 decision on the grounds of CUE is denied.

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this motion as a matter of law.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA has no applicability to claims of clear and unmistakable error in prior Board decisions, and that VA's duties to notify and assist contained in the VCAA are not applicable to such motions.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001.  Accordingly, no further discussion regarding the duty to notify and assist is required.


ORDER

The motion for revision of the October 2009 Board decision on the basis of CUE is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


